Case: 1:17-cr-00420-DAP Doc #: 448 Filed: 03/04/21 1 of 2. PageID #: 2970




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                        )    Case No. 1:17-cr-00420
                                                 )
                Plaintiff,                       )    Judge Dan Aaron Polster
                                                 )
       vs.                                       )    OPINION AND ORDER
                                                 )
EDWARD JONES,                                    )
                                                 )
                Defendant.                       )


       Before the Court is Defendant Edward Jones’ Motion for Compassionate Release pursuant

to 18 U.S.C. § 3582(c), Doc #: 447. On July 30, 2019, Jones was sentenced to 92 months in the

custody of the Bureau of Prisons (“BOP”), with credit for time served, after he pled guilty to one

count of Conspiracy to Possess with Intent to Distribute and to Distribute Heroin in violation of

21 U.S.C. § 846. Doc #: 334. He is currently being held at FCI Beckley with an expected release

date of May 7, 2024. Jones contends that he contracted COVID-19 at some time prior to his

Motion. Doc #: 447. Jones also states that he suffers from high cholesterol and abnormal blood

pressure and would be at a high risk of grave illness were he to contract COVID-19 again. Id.

Jones accordingly asks the Court to release him to home confinement or otherwise to reduce his

sentence. Id.

       The statute authorizing compassionate release, 18 U.S.C. § 3582(c)(1), contains an

exhaustion requirement. The exhaustion requirement mandates that a criminal defendant first ask

the BOP to bring a motion for compassionate release on his behalf. 18 U.S.C. § 3582(c)(1).

Thereafter, a defendant may file a motion for compassionate release in the district court only after
Case: 1:17-cr-00420-DAP Doc #: 448 Filed: 03/04/21 2 of 2. PageID #: 2971




he has either fully exhausted his rights to appeal the BOP’s failure to bring the motion on his

behalf or when thirty days have passed from the warden’s receipt of the request. 18 U.S.C. §

3582(c)(1)(A). This requirement is a “mandatory claim-processing rule” that does not permit a

court to create any exception. United States v. Alam, 960 F.3d 831, 833–34 (6th Cir. 2020).

       Jones’ Motion does not indicate that he has satisfied the mandatory exhaustion

requirements of § 3582(c)(1)(A), and the Court cannot waive them. Jones may file a motion for

compassionate release in the district court once he has presented his request to the warden of his

facility and at least 30 days have passed since the warden’s receipt.

       Accordingly, the Court sua sponte DENIES WITHOUT PREJUDICE the pending

Motion for Compassionate Release. Doc #: 447.



           IT IS SO ORDERED.

                                                /s/Dan A. Polster    March 4, 2021
                                              Dan Aaron Polster
                                              United States District Judge




                                                 2
